993 F.2d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Thomas NEAL, Jr., Plaintiff-Appellant,andMary Theresa NEAL, Plaintiff,v.John D. RICE, Jr.;  Elnora Rice;  Fred Kolodner;  DefendantHunt; Donald Daneman;  Nicholas Conti;  Boylston D. Smith;Renate M. Kniffin;  Rebecca Polen;  Unknown Medical Doctor;Unknown Social Services Workers, Defendants-Appellees.
No. 92-6071.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 22, 1993Decided:  May 4, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, Senior District Judge.  (CA-91-1012-R)
John Thomas Neal, Jr., Appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
John Thomas Neal, Jr., appeals from the district court's orders dismissing his Bivens*/42 U.S.C. § 1983 suit against various federal and state officials and denying his motions for reconsideration.  Our review of the record and the district court's opinion and orders discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Neal v. Rice, No. CA-91-1012-R (D. Md. May 31, Dec. 18 & Nov. 19, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)